    Case: 1:19-cv-00397 Document #: 60 Filed: 04/24/20 Page 1 of 31 PageID #:342




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION
NORTHWEST 1 TRUCKING INC.,          )
                                    )
            Plaintiff,              )                 Case No. 19-cv-397
                                    )
      v.                            )                 Hon. Steven C. Seeger
                                    )
ALEJANDRO HARO, individually,       )
ALEJANDRO HARO d/b/a                )
JCS EQUIPMENT,                      )
JAVIER COVARRUBIAS, individually,   )
and JAVIER COVARRUBIAS d/b/a        )
JCS EQUIPMENT,                      )
                                    )
            Defendants.             )
____________________________________)

                         MEMORANDUM OPINION AND ORDER

       This case involves an alleged bait-and-switch in the sale of a bulldozer. Plaintiff

Northwest 1 Trucking bought a bulldozer from Defendant Alejandro Haro, who sells heavy

machinery in Texas. Haro allegedly promised that the dozer was a strong piece of machinery

and was perfect for Northwest 1 Trucking’s excavation project. Northwest 1 Trucking agreed,

and more than $150,000 later, the bulldozer arrived in Illinois.

       The bulldozer turned out to be a giant lemon. Within two hours, smoke billowed out, the

engine seized up, and the machine broke down. The dozer doesn’t even run, let alone perform

the heavy work anticipated by the buyer. Northwest 1 Trucking is now stuck with almost 50 tons

of non-working steel, and it wants its money back. So Northwest 1 Trucking sued.

       Defendants Alejandro Haro and Javier Covarrubias (who do business together under the

assumed name JCS Equipment – see Dckt. No. 22-3) moved to dismiss on three grounds. First,

they argue that this Court lacks personal jurisdiction over them, even though JCS Equipment
    Case: 1:19-cv-00397 Document #: 60 Filed: 04/24/20 Page 2 of 31 PageID #:343




sold the dozer to a buyer in Illinois. Second, they argue that this case belongs in Texas state

court because their invoice included a forum selection clause. Third, they move to dismiss for

improper venue.

       For the reasons stated below, Defendants’ Motion to Dismiss is granted in part and

denied in part. Defendant Haro’s motion to dismiss for lack of personal jurisdiction is denied.

Defendant Covarrubias’s motion to dismiss for lack of personal jurisdiction is granted. The rest

of the motion is denied.

                                           Background

       At the motion to dismiss stage, the Court must accept as true the well-pleaded allegations

of the complaint. See Lett v. City of Chicago, 946 F.3d 398, 399 (7th Cir. 2020). The Court

“offer[s] no opinion on the ultimate merits because further development of the record may cast

the facts in a light different from the complaint.” Savory v. Cannon, 947 F.3d 409, 412 (7th Cir.

2020). The Court can consider facts outside the pleadings on a motion to dismiss for lack of

personal jurisdiction or for improper venue. See Curry v. Revolution Labs., LLC, 949 F.3d 385,

393 (7th Cir. 2020); see also Matlin v. Spin Master Corp., 921 F.3d 701, 705 (7th Cir. 2019).

       Plaintiff Northwest 1 Trucking is a metal recycling business based in Chicago. See Am.

Cplt. ¶ 5 (Dckt. No. 18). In August 2018, Northwest 1 Trucking was in the market for a

bulldozer to help excavate 30 acres of property. See Am. Decl. of Tony Maldonado, at ¶¶ 9–10,

14 (Dckt. No. 46). While shopping for a dozer, Northwest 1 Trucking visited the website of

Defendant JCS Equipment. See Am. Cplt. ¶ 15; Am. Decl. of Tony Maldonado, at ¶ 10. JCS

Equipment – an unincorporated business operated by Defendants Alejandro Haro and Javier

Covarrubias – sells heavy-duty construction equipment from its base in Houston, Texas. See

Am. Cplt. at ¶¶ 6, 8–11. The website included pictures of various bulldozers, but didn’t mention



                                                 2
    Case: 1:19-cv-00397 Document #: 60 Filed: 04/24/20 Page 3 of 31 PageID #:344




anything about excluding warranties or selecting Texas as the exclusive forum for disputes. See

Am. Decl. of Tony Maldonado, at ¶ 10.

       Tony Maldonado, the principal of Northwest 1 Trucking, reached out to JCS by phone

and spoke with Alejandro Haro. See Am. Cplt. ¶ 16. Maldonado and Haro spoke on the phone a

number of times about the bulldozer. Id. at ¶¶ 16, 18. Haro “continuously pursued the potential

sale.” Id. at ¶ 17. He called Maldonado at least six times. Id. at ¶ 16.

       During the calls, Maldonado made clear that he needed the dozer to level and excavate 30

acres of land in Chicago. Id. at ¶ 18. Haro allegedly promised that the machinery had a “new

engine,” was in “perfect shape,” and was “totally capable” of “leveling and excavating . . . 30

acres in Chicago for the expansion of Plaintiff’s business.” Id. at ¶¶ 19–20. He “guaranteed”

that the bulldozer would “run forever.” Id. at ¶¶ 19, 22.

       “Never” would have been closer to the truth. The bulldozer “began to smoke and then

shut down” after only two hours. Id. at ¶ 30. Northwest 1 Trucking later discovered that the

machine suffered from fuel dilution, which is the contamination of oil by fuel. Id. at ¶¶ 29–33.

Diluted oil – meaning oil that is watered down with diesel fuel – is less effective at lubricating

the engine. It can lead to friction in the crankcase, and it can put the entire engine at risk. Id.

Here, the bulldozer received an oil change after delivery (so, the oil was fresh), but still

experienced fuel dilution, which suggests that there was something wrong with the engine from

the get-go. Id.

       Northwest 1 Trucking is now stuck with a hefty piece of non-working machinery. Fixing

the dozer would cost more than $75,000 in parts alone. Id. at ¶ 34. When Northwest 1 Trucking

told Haro about the problems with the engine, Haro allegedly responded: “sue me.” Id. at ¶ 35.

So Northwest 1 Trucking did just that.



                                                   3
      Case: 1:19-cv-00397 Document #: 60 Filed: 04/24/20 Page 4 of 31 PageID #:345




         Northwest 1 Trucking claims that Defendants pulled the wool over its eyes by delivering

a different piece of machinery than the one that they had agreed upon. The bulldozer that arrived

“did not resemble the machine illustrated in the photos on the JCS Equipment website.” Id. at

¶ 26. It was more “rusted” and “used” than the dozer depicted on-line. Id. at ¶ 27. Northwest 1

Trucking paid more than $150,000 for a smoking hunk of metal that won’t even run. Id. at

¶¶ 23–24.

         Defendants, for their part, contend that Northwest 1 Trucking agreed to buy the bulldozer

“as is,” imperfections and all. See Decl. of Alejandro Haro at ¶ 15 (Dckt. No. 22-2). They insist

that they didn’t hide the ball. In fact, they made the dozer available for inspection before the

sale, and Northwest 1 Trucking’s agent inspected the machinery in person – twice. Id. at ¶¶ 15–

16.

         More importantly for present purposes, Defendants moved to dismiss based on improper

venue. They argue that this lawsuit belongs in Texas, not Illinois, because the parties agreed to a

forum selection clause. They point to an invoice that Haro sent to Northwest 1 Trucking, which

contained the following provision: “TO BE SOLD ‘AS IS’ ANY SUITS OR DISCLAIMERS

ARE TO BE REVIEWED IN A COURT OF HOUSTON, HARRIS COUNTY, TEXAS.” See

JCS Invoice (Dckt. No. 22-4) (all caps in original). That language appeared at the bottom of the

one-page invoice, not far from the purchase price.

         Based on the complaint and the briefs, the chronology was a little up in the air. It was

unclear whether Haro sent the invoice before, or after, Maldonado wired the money. Haro

insisted that he sent the invoice before Northwest 1 Trucking wired the funds, but dates and

details were lacking. See Decl. of Alejandro Haro, at ¶ 22 (Dckt. No. 22-2) (“After I sent the

invoice to the Plaintiff, the Plaintiff wired $150,000.00 into the JCS Equipment bank account



                                                  4
      Case: 1:19-cv-00397 Document #: 60 Filed: 04/24/20 Page 5 of 31 PageID #:346




listed on the invoice.”) (emphasis added). But Maldonado represented that it was the other way

around. Money first; invoice second. See Decl. of Tony Maldonado, at ¶ 22 (Dckt No. 23-2)

(“[A]fter the complete payment of the agreed upon purchase price and the delivery expenses

Defendant Haro sent an invoice with different terms including exclusive Texas jurisdiction and

no warranties.”) (emphasis added). So, this Court posed a series of questions to the parties, and

ordered supplemental submissions to nail things down. See Dckt. No. 39.

          Haro’s supplemental submission offered fresh details. He represented that he sent the

invoice by “email on August 31, 2018 at 9:41 a.m. and 9:45 a.m. Central Daylight Time.” See

Defs.’ Answer to Judge’s Nov. 20, 2019 Order, at ¶ 1 (Dckt. No. 43). In an accompanying

declaration, Haro represented that he emailed the invoice three times – once at 9:41 a.m., and

two more times at 9:45 a.m. See Decl. of Alejandro Haro, at ¶ 9 (Dckt. No. 43-1). He stated that

he sent them to a specific email address: “The email address that these emails with the invoices

[sic] 1 was sent to was tonymadonado305@yahoo.com who is a principal in Northwest 1

Trucking.” Id. at ¶ 10.

          And sure enough, Haro attached copies of the three emails, all addressed to

tonymadonado305@yahoo.com. See Dckt. No. 43-1, at 5, 6, 7. Haro’s declaration represented

that the three emails arrived safe and sound. “Our computer did not receive any rejection stating

that these emails were rejected by the Yahoo server.” See Decl. of Alejandro Haro, at ¶ 11.

          This Court spotted a potential problem. Haro emailed the invoice to

tonymadonado305@yahoo.com, but the person’s name is spelled Tony Maldonado – with an “L”

– not Tony Madonado. It’s not unheard of for people to tweak the spelling of their names in

their email addresses, but omitting an “L” in the middle of Maldonado’s name would be



1
    There was only one invoice.

                                                  5
    Case: 1:19-cv-00397 Document #: 60 Filed: 04/24/20 Page 6 of 31 PageID #:347




surprising. If the email address was wrong, it might explain why Tony Maldonado can’t seem to

find any such email. See Pl.’s Resp. to Hon. Judge Steven C. Seeger’s Nov. 20, 2019 Order, at 2

(Dckt. No. 45) (“Apparently an email was sent sometime on August 31, 2018 by Defendant

Haro, however as of this date Plaintiff is having difficulty locating such a communication . . . .”).

       So, once again, this Court sua sponte ordered the parties to file supplemental

submissions, to set the record straight. See Dckt. No. 57. This Court directed Maldonado to

confirm all email addresses that he used in 2018. Id. The Court also directed the parties to file

examples of any emails exchanged between the parties. Id. Basically, the Court had doubts

about whether Maldonado ever received the emails – with the invoice containing the forum

selection clause – because his name apparently was misspelled.

       Tony Maldonado confirmed this Court’s suspicions. The only email address that he used

in 2018 was “tonymaldonado305@yahoo.com,” with an “L.” He never used

“tonymadonado305@yahoo.com.” See Pl.’s Resp. to Hon. Judge Steven C. Seeger’s April 15,

2020 Order, at ¶¶ 1–2 (Dckt. No. 59). So the emails that Haro attached to his original filing were

sent to the wrong email address. See Email dated 8/31/18, at 9:41 a.m. (Dckt. No. 43-1, at 5 of

7); Email dated 8/31/18, at 9:45 a.m. (Dckt. No. 43-1, at 6 of 7); Email dated 8/31/18, at 9:45

a.m. (Dckt. No. 43-1, at 7 of 7).

       Haro didn’t exactly change his tune, but he sang it differently in his second supplemental

submission. For the first time – months after the first supplemental submission – Haro now

claims that he “checked my computer and found an email addressed to

tonymaldonado305@yahoo.com.” See Am. Decl. of Alejandro Haro, at ¶ 5 (Dckt. No. 58).

That’s Maldonado with an “L.” He sent that (recently discovered) email to Maldonado at 9:42

a.m. on August 31, 2018. Id.



                                                  6
    Case: 1:19-cv-00397 Document #: 60 Filed: 04/24/20 Page 7 of 31 PageID #:348




       Haro filed that email as an exhibit, and sure enough, he sent it to the right email address.

See Email dated 8/31/2018 (Dckt. No. 58-1). Haro now remembers that his first email (at 9:41

a.m.) bounced back after all, even though he originally told this Court the opposite. Compare

Am. Decl. of Alejandro Haro, at ¶ 9 (Dckt. No. 58) (“When I sent the first email to Mr.

Maldonado at 9:41 a.m. I now remember it being bounced back.”) with Am. Decl. of Alejandro

Haro, at ¶ 11 (Dckt. No. 43-1) (“Our computer did not receive any rejection stating that these

emails were rejected by the Yahoo server.”).

       That’s a long way of saying that Haro emailed Maldonado a copy of the invoice at 9:42

a.m. on August 31, 2018. Maldonado can’t find a copy of that email, but he doesn’t deny

receiving it, either. See Pl.’s Resp. to Hon. Judge Steven C. Seeger’s April 15, 2020 Order, at

¶¶ 3, 7 (Dckt. No. 59). He admits that he discovered a copy of the invoice in his office on

September 4, 2018 (after Labor Day weekend). Id. at ¶¶ 4–5; see also Pl.’s Resp. to Hon. Judge

Steven C. Seeger’s November 20, 2019 Order, at 1 (Dckt. No. 45) (“I became aware on

September 4 2018 that sometime on August 31, 2018 Defendant Haro sent an invoice apparently

via email with different terms including exclusive Texas jurisdiction and no warranties.”).

       In his email on August 31, Haro encouraged Maldonado to read the invoice and alert him

if anything was amiss. “Attached is the invoice for the Caterpillar D9N BullDozer you are

purchasing. Please review the invoice and if you see an error please let us know and we will

correct it.” See Email dated 8/31/2018 (Dckt. No. 58-1).

       The parties also clarified the timing of the payment in their supplemental submissions.

At 10:30 a.m., roughly 45 minutes after Haro emailed the invoice, Northwest 1 Trucking wired

the funds to JCS Equipment’s bank. See Defs.’ Answer to Judge’s November 20, 2019 Order, at

¶ 4 (Dckt. No. 43); Bank of America Statement, at 5 (Dckt. No. 43-2) (“TIME: 1130 ET”); see



                                                 7
    Case: 1:19-cv-00397 Document #: 60 Filed: 04/24/20 Page 8 of 31 PageID #:349




also Pl.’s Bank Transaction Screenshot (Dckt. No. 45-1) (same). Maldonado claims that he

didn’t rely on the invoice for the wiring instructions because Haro shared them over the phone

before August 31. See Pl.’s Resp. to Hon. Judge Steven C. Seeger’s April 15, 2020 Order, at ¶ 6

(Dckt. No. 59).

       Putting all the pieces together, the story unfolded in the following order. Haro emailed

the invoice to Maldonado on August 31, and Maldonado wired the money to JCS Equipment less

than an hour later. Maldonado did receive the invoice, but he claims that he didn’t see it until

four days later on September 4.

       Northwest 1 Trucking also paid $10,500 in delivery fees after wiring the $150,000

purchase price on August 31. The company paid the fees in two installments: it wired $5,000 on

September 7, 2018, and $5,500 on September 11, 2018. See Am. Decl. of Tony Maldonado, at

¶ 25 (Dckt. No. 46); see also Bank of America Funds Transfer Request Authorization (Dckt. No.

46-2). But JCS Equipment did not keep the delivery fees. A “different entity” – not JCS

Equipment – handled the delivery of the 50-ton crawler on its 1,000-mile journey. See Pl.’s

Resp. to Judge Seeger’s Order, at 2 (Dckt. No. 45); see also Dckt. No. 22-5, at 3 of 3 (check

from JCS Equipment showing payment of all of the delivery fees to a third party).

       Northwest 1 Trucking never argues that it objected to the invoice. Haro claims that

“[n]either I nor JCS Equipment received any communication objecting to the terms of this

invoice.” See Decl. of Alejandro Haro, at ¶ 24 (Dckt. No. 22-2). Even so, Northwest 1 Trucking

did not affirmatively accept the terms of the invoice, either.

       After Northwest 1 Trucking paid the delivery fees, the bulldozer traveled across the

country, arrived in Chicago, started to smoke, and died.




                                                  8
    Case: 1:19-cv-00397 Document #: 60 Filed: 04/24/20 Page 9 of 31 PageID #:350




                                                Analysis

        Defendants move to dismiss on three grounds. First, they argue that this Court lacks

personal jurisdiction over them because they have no ties to Illinois. Second, they contend that

the parties agreed to a forum selection clause that requires all litigation to take place in state

court in Texas. Third, they move to dismiss for improper venue.

        Right off the bat, Defendants’ motion requires a little housekeeping. Defendants ask this

Court to transfer this case to Texas state court under 28 U.S.C. § 1404 in light of a forum

selection clause. But that statute authorizes transfers from one federal district to another federal

district. See 28 U.S.C. § 1404(a) (“For the convenience of parties and witnesses, in the interest

of justice, a district court may transfer any civil action to any other district . . . .”). Section

1404(a) “has no application” when a party seeks to move from federal court to state court. See

Atlantic Marine Const. Co. v. U.S. Dist. Court for W. Dist. of Tex., 571 U.S. 49, 60 (2013).

Instead, “the appropriate way to enforce a forum-selection clause pointing to a state or foreign

forum is through the doctrine of forum non conveniens.” Id.; see also Sinochem Int’l Co. v.

Malaysia Int’l Shipping Corp., 549 U.S. 422, 430 (2007). So this Court will consider the motion

about the forum selection clause to be a motion to dismiss for forum non conveniens, not a

motion to transfer under section 1404.

        The motion to dismiss also invoked Rule 12(b)(7), which is a motion to dismiss for

failure to join a necessary party. See Mot. to Dismiss, at 1 (Dckt. No. 22-1). Defendants do not

elaborate – they don’t even say who allegedly is missing – and thus the argument is waived. See

United States v. Watson, 189 F.3d 496, 500 (7th Cir. 1999); In re Dealer Mgmt. Sys. Antitrust

Litig., 360 F. Supp. 3d 788, 801 (N.D. Ill. 2019).




                                                    9
    Case: 1:19-cv-00397 Document #: 60 Filed: 04/24/20 Page 10 of 31 PageID #:351




        Finally, in addition to Alejandro Haro and Javier Covarrubias (individually), Northwest 1

Trucking sued “Alejandro Haro d/b/a JCS Equipment” and “Javier Covarrubias d/b/a JCS

Equipment.” See Am. Cplt. (Dckt. No. 18). JCS Equipment itself is not a defendant,2 and it

apparently is not a suable entity, either. It is simply a name used by Haro and Covarrubias when

doing business. See Pl.’s Statement of Residency and Domicile and Amended Jurisdictional

Statement, at ¶¶ 2, 6 (Dckt. No. 38) (“Plaintiff is suing natural persons Alejandro Haro and Javier

Covarrubias who are doing business under the assumed name of JCS Equipment. . . . JCS

Equipment is a sole proprietorship with a prior registration in Harris County Texas in the

Assumed Name Records showing Javier Covarrubias as the owner from June 18, 2008 through

June 18, 2018.”); see also Wade v. TBF Financial, LLC, 2019 WL 1051599, at *2 n.2 (Tex. App.

2019) (“It is well established that a ‘d/b/a’ (doing business as) is ‘no more than an assumed name

or trade name’ and ‘has no legal existence.’”) (quoting Kahn v. Imperial Airport, LP, 308

S.W.3d 432, 438 (Tex. App. 2010)); General Ins. Co. of America v. Clark Mall, Corp., 631 F.

Supp. 2d 968, 973 (N.D. Ill. 2009) (“Generally, the designation ‘d/b/a’ or ‘doing business as’ is

merely descriptive of the person or corporation doing business under some other name and does

not create a distinct entity.”); Shales v. Schroeder Asphalt Servs., Inc., 2013 WL 2242303, at *4

n.3 (N.D. Ill. 2013); York Grp., Inc. v. Wuxi Taihu Tractor Co., 632 F.3d 399, 403–04 (7th Cir.

2011) (“A proprietorship is just a name that a real person uses when doing business; it is not a

juridical entity.”). Haro and Covarrubias are the real parties in interest, see Fed. R. Civ. P. 17, so

the jurisdictional analysis focuses on their contacts with the forum state.



2
 This Court ordered Plaintiff to clarify whether he was attempting to sue JCS Equipment as a defendant.
See Order dated Nov. 7, 2019 (Dckt. No. 36). Plaintiff responded that it is suing Haro and Covarrubias
d/b/a JCS Equipment, but it did not claim that JCS Equipment is a Defendant, too. See Pl.’s Statement of
Residency and Domicile and Amended Jurisdictional Statement (Dckt. No. 38). Suing JCS Equipment in
and of itself apparently would be futile because it is not a legal entity.

                                                   10
     Case: 1:19-cv-00397 Document #: 60 Filed: 04/24/20 Page 11 of 31 PageID #:352




I.      Personal Jurisdiction

        Defendants Haro and Covarrubias first move to dismiss for lack of personal jurisdiction.

The motion basically recounts all of the ways in which they lack roots in Illinois. And to the

extent that they did business here, Defendants argue that Northwest 1 Trucking dragged them

here. The gist of the argument is that the sale was the buyer’s idea.

        The party asserting jurisdiction has the burden of proof. See Tamburo v. Dworkin, 601

F.3d 693, 701 (7th Cir. 2010). The Court may consider affidavits and other competent evidence

submitted by the parties. See Purdue Research Found. v. Sanofi-Synthelabo, S.A., 338 F.3d 773,

782 (7th Cir. 2003). When the Court rules on the motion without a hearing (as it does here), the

plaintiff need only establish a prima facie case of personal jurisdiction. GCIU-Emp’r Ret. Fund

v. Goldfarb Corp., 565 F.3d 1018, 1023 (7th Cir. 2009). The Court will “read the complaint

liberally, in its entirety, and with every inference drawn in favor of” the plaintiff. Central States,

Se. & Sw. Areas Pension Fund v. Phencorp Reinsurance Co., 440 F.3d 870, 878 (7th Cir. 2006)

(quoting Textor v. Bd. of Regents of N. Ill. Univ., 711 F.2d 1387, 1393 (7th Cir. 1993)). “[O]nce

the defendant has submitted affidavits or other evidence in opposition to the exercise of

jurisdiction,” however, “the plaintiff must go beyond the pleadings and submit affirmative

evidence supporting the exercise of jurisdiction.” Purdue, 338 F.3d at 783. Any dispute

concerning relevant facts is resolved in the plaintiff’s favor. Id. at 782–83.

        “Federal courts ordinarily follow state law in determining the bounds of their jurisdiction

over persons.” Daimler AG v. Bauman, 571 U.S. 117, 125 (2014). Federal courts look to state

law because their “authority to assert personal jurisdiction in most cases is linked to service of

process on a defendant ‘who is subject to the jurisdiction of a court of general jurisdiction in the




                                                 11
   Case: 1:19-cv-00397 Document #: 60 Filed: 04/24/20 Page 12 of 31 PageID #:353




state where the district court is located.’” Walden v. Fiore, 571 U.S. 277, 283 (2014) (quoting

Fed. R. Civ. P. 4(k)(1)(A)). So Rule 4 directs courts to state long-arm statutes.

       A federal court sitting in diversity can exercise jurisdiction over a defendant “only if

authorized both by Illinois law and by the United States Constitution.” be2 LLC v. Ivanov, 642

F.3d 555, 558 (7th Cir. 2011); Matlin v. Spin Master Corp., 921 F.3d 701, 705 (7th Cir. 2019).

The Illinois long-arm statute authorizes courts to exercise personal jurisdiction over defendants

who engage in a number of specifically enumerated acts, including the “transaction of any

business within this State” and the “making or performance of any contract or promise

substantially connected with this State.” 735 ILCS 5/2-209(a)(1), (7).

       The Illinois long-arm statute also contains a catch-all provision that authorizes courts to

“exercise jurisdiction on any other basis now or hereafter permitted by the Illinois Constitution

and the Constitution of the United States.” 735 ILCS 5/2-209(c). There is “no operative

difference” between the federal and state Constitutions on the limits of personal jurisdiction. See

Mobile Anesthesiologists Chicago, LLC v. Anesthesia Assoc. of Houston Metroplex, P.A., 623

F.3d 440, 443 (7th Cir. 2010). The “Illinois long-arm statute permits the exercise of jurisdiction

to the full extent permitted by the Fourteenth Amendment’s Due Process Clause . . . so here the

state statutory and federal constitutional inquiries merge.” See Tamburo v. Dworkin, 601 F.3d

693, 700 (7th Cir. 2010). So the two-part analysis collapses into one – if personal jurisdiction

passes constitutional muster, it complies with Illinois law, too.

       To satisfy the Due Process Clause, Defendants must have “certain minimum contacts

with [the forum state] such that the maintenance of the suit does not offend ‘traditional notions of

fair play and substantial justice.’” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)

(quoting Millikin v. Meyer, 311 U.S. 457, 463 (1940)). Minimum contacts exist where “the



                                                 12
   Case: 1:19-cv-00397 Document #: 60 Filed: 04/24/20 Page 13 of 31 PageID #:354




defendant’s conduct and connection with the forum State are such that he should reasonably

anticipate being haled into court there.” World-Wide Volkswagen Corp. v. Woodson, 444 U.S.

286, 297 (1984).

       Personal jurisdiction comes in two forms: general and specific. Daimler AG v. Bauman,

571 U.S. 117, 126–28 (2014). A court has general jurisdiction over a defendant only if he has

continuous and systematic connections to the forum state. Id. at 127. General jurisdiction means

that the defendant is so “at home” in the forum state that he can be sued there for anything, even

a claim that has no nexus to the state at all. Goodyear Dunlop Tires Ops., S.A. v. Brown, 564

U.S. 915, 919 (2011). General jurisdiction is off the table in this case. Northwest 1 Trucking

doesn’t even attempt to argue that Defendants are at home in Illinois.

       A court has specific jurisdiction “when the defendant purposefully directs its activities at

the forum state and the alleged injury arises out of those activities.” Mobile Anesthesiologists

Chicago, LLC v. Anesthesia Assocs. of Houston Metroplex, P.A., 623 F.3d 440, 444 (7th Cir.

2010); see also Daimler AG v. Bauman, 571 U.S. 117, 127 (2014). Specific jurisdiction

“depends on an affiliation between the forum and the underlying controversy, principally,

activity or an occurrence that takes place in the forum State and is therefore subject to the State’s

regulation.” Goodyear, 564 U.S. at 919 (cleaned up). That is, the claim at issue must arise out

of the defendant’s ties to the forum state.

       A court has specific jurisdiction over a defendant when his contacts with the forum state

“directly relate to the challenged conduct or transaction.” Tamburo v. Dworkin, 601 F.3d 693,

702 (7th Cir. 2010). “Specific personal jurisdiction is appropriate where (1) the defendant has

. . . purposefully availed himself of the privilege of conducting business in [the forum] state, and

(2) the alleged injury arises out of the defendant’s forum-related activities.” Id. The Court’s



                                                 13
    Case: 1:19-cv-00397 Document #: 60 Filed: 04/24/20 Page 14 of 31 PageID #:355




exercise of specific personal jurisdiction must also comply with “traditional notions of fair play

and substantial justice” under the Due Process Clause. Id.; see also Felland v. Clifton, 682 F.3d

665, 673 (7th Cir. 2012). The key is that the “defendant’s suit-related conduct must create a

substantial connection with the forum State.” Advanced Tactical Ordnance Sys., LLC v. Real

Action Paintball, Inc., 751 F.3d 796, 801 (7th Cir. 2014) (quoting Walden v. Fiore, 571 U.S.

277, 284 (2014)) (emphasis in original). What’s more, the relationship between the defendant

and the forum “must arise out of contacts that the defendant himself creates with the forum.” Id.

(quoting Walden, 571 U.S. at 277) (cleaned up). A plaintiff must allege “injury and ‘something

more’ directed at the state before jurisdiction over a foreign defendant may be considered

proper.” Tamburo, 601 F.3d at 706 (emphasis in original).

        Defendants come forward with facts showing that they lack ties to this state. JCS

Equipment does not have any offices, assets, or employees in Illinois. 3 See Decl. of Alejandro

Haro, at ¶¶ 7–8 (Dckt. No. 22-2). JCS Equipment does not conduct business in Illinois, and does

not “specifically market to customers residing in the State of Illinois.” Id. at ¶¶ 9–10. Nobody

from JCS Equipment set foot in Illinois for this bulldozer sale, either. Id. at ¶ 11. Defendants try

to pin all of the sale interactions on the Plaintiff. Northwest 1 Trucking called JCS Equipment

(in Texas) about the bulldozer, not the other way around. Id. at ¶¶ 12–13, 16.

        The record provides a more-than-ample basis for exercising personal jurisdiction over

Defendant Haro. For starters, Haro “doggedly” and “continuously” pursued the dozer sale on

behalf of JCS Equipment to an Illinois buyer. See Am. Cplt. ¶¶ 15–17, 19, 21; see also Am.

Decl. of Tony Maldonado, at ¶¶ 12, 14 (Dckt. No. 46). Haro called Maldonado’s Chicago-based



3
 Again, JCS Equipment is merely an assumed name. It is a trade name used by Defendants Haro and
Covarrubias, the real parties in interest. Still, Defendants presented their argument by referring to JCS
Equipment, so the Court uses that terminology too.

                                                     14
   Case: 1:19-cv-00397 Document #: 60 Filed: 04/24/20 Page 15 of 31 PageID #:356




phone number “at least 6 times.” See Am. Cplt. ¶ 16; see also Am. Decl. of Tony Maldonado, at

¶ 6. He knew that the buyer’s phone was ringing in Chicago.

          Haro knew that Northwest 1 Trucking was an Illinois-based company and that it would

use the crawler for its business in Illinois. See Am. Cplt. ¶ 18; see also Am. Decl. of Tony

Maldonado, at ¶¶ 13–16. Haro specifically guaranteed that the dozer would perform for a

specific excavation project on 30 acres of land in Chicago. See Am. Cplt. ¶¶ 21–22.

          Haro made promises to an Illinois buyer about how a dozer would perform in Illinois.

Haro’s contacts with Illinois were not “random, fortuitous, or attenuated.” Walden v. Fiore, 571

U.S. 277, 286 (2014). Based on Northwest 1 Trucking’s allegations and declarations, Haro’s

repeated calls were meant to “lull[] [it] into a false sense of security” and induce the company

into paying over $150,000 for a total lemon. See Felland v. Clifton, 682 F.3d 665, 675 (7th Cir.

2012). Such “lulling communications are relevant to the evaluation of the defendant’s minimum

contacts with the forum state for purposes of establishing personal jurisdiction in a case alleging

fraud.” Id. at 675–76.

          Defendant Haro never set foot in Illinois, but he didn’t need to. The Supreme Court has

long recognized that modern business practices have evolved beyond in-person negotiations:

                 Although territorial presence frequently will enhance a potential
                 defendant’s affiliation with a State and reinforce the reasonable
                 foreseeability of suit there, it is an inescapable fact of modern
                 commercial life that a substantial amount of business is transacted
                 solely by mail and wire communications across state lines, thus
                 obviating the need for physical presence within a State in which
                 business is conducted.

Burger King Corp v. Rudzewicz, 471 U.S. 462, 476 (1985). Personal jurisdiction “cannot be

avoided simply because a defendant did not physically enter the forum state.” Felland, 682 F.3d

at 673.



                                                 15
   Case: 1:19-cv-00397 Document #: 60 Filed: 04/24/20 Page 16 of 31 PageID #:357




       What’s more, Haro shipped the bulldozer to Illinois. See Am. Cplt. ¶¶ 20–22, 24; see

also Walden, 571 U.S. at 285 (“[P]hysical entry into the State – either by the defendant in person

or through an agent, goods, mail, or some other means – is certainly a relevant contact.”)

(emphasis added). That’s 50 tons of connections to Illinois. He also sent wiring instructions for

funds from Illinois. See Dckt. No. 58-1. The machine ultimately broke down in Illinois, too.

See Am. Cplt. ¶ 30. Haro shipped machinery to Illinois that later broke in Illinois, so Northwest

1 Trucking’s injury “arises out of” or “relates to” his contacts with the state. See Tamburo, 601

F.3d at 708.

       Haro was in Texas when the parties formed the contract, but he knew that performance

would largely occur in Illinois. Haro actively pursued a contract with an Illinois business for the

use of a machine in Illinois. His communications with Northwest 1 Trucking “were not just

incidental but [] central to the fraudulent course of conduct alleged in the complaint.” Felland,

682 F.3d at 677. Haro knew that Northwest 1 Trucking operated in Illinois, and knew that the

buyer “would suffer the brunt of the injury” – an inoperable hunk of junk – in Illinois. See

Tamburo v. Dworkin, 601 F.3d 693, 706 (7th Cir. 2010). That is enough to establish personal

jurisdiction over him.

       Finally, exercising personal jurisdiction over Defendant Haro doesn’t offend traditional

notions of fair play and substantial justice. When a defendant “who purposefully has directed his

activities at forum residents seeks to defeat jurisdiction, he must present a compelling case that

the presence of some other considerations would render jurisdiction unreasonable.” Burger King

v. Rudzewicz, 471 U.S. 462, 477 (1985). The Court considers the following factors listed in

Burger King, including (1) “the burden on the defendant;” (2) “the forum State’s interest in

adjudicating the dispute;” (3) “the plaintiff’s interest in obtaining convenient and effective



                                                 16
   Case: 1:19-cv-00397 Document #: 60 Filed: 04/24/20 Page 17 of 31 PageID #:358




relief;” (4) “the interstate judicial system’s interest in obtaining the most efficient resolution of

controversies;” and (5) the “shared interest of the several States in furthering fundamental

substantive social policies.” Id. at 477 (quoting World-Wide Volkswagen Corp v. Woodson, 444

U.S. 286, 292 (1980)).

        Defendant Haro does not address this aspect of personal jurisdiction at all. See Defs.’ Br.

(Dckt. No. 22-1); Defs.’ Reply (Dckt. No. 24). Regardless, the Burger King factors don’t help

his cause. As a nonresident, Haro does face the burden of out-of-state litigation. But Haro

doesn’t argue that his hardship is any greater than what courts “routinely tolerate” in the exercise

of specific jurisdiction over foreign parties. See Felland, 682 F.3d at 677. And Northwest 1

Trucking would face a similar – if not more difficult – burden by litigating in Texas. See id.

Illinois also has a “significant interest in providing a forum for its residents to seek relief when

they suffer harm in Illinois from a wrong that occurred at least in part in Illinois.” uBID, Inc. v.

GoDaddy Group, Inc., 623 F.3d 421, 432 (7th Cir. 2010).

        Courts have found personal jurisdiction to exist in similar cases involving out-of-state

sellers to in-state buyers. See, e.g., Felland, 682 F.3d at 670 (finding specific personal

jurisdiction over an out-of-state vendor for claims of intentional misrepresentation connected to

the sale of a condominium unit); My Canary LLC v. Susieair, LLC, 2017 WL 622235, at *2–*4

(N.D. Ill. 2017) (exercising specific jurisdiction over a foreign seller in the “botched sale of a

Cessna Mustang aircraft”); Trident Indus., LLC v. Machine Prods., Inc., 2014 WL 5441191, at

*2–*4 (N.D. Ill. 2014) (finding specific personal jurisdiction over a Texas-based utility pole

manufacturer that contracted with an Illinois business); Elgin Dairy Foods, Inc. v. Savant

Software, Inc., 2005 WL 2266598, at *3–*6 (N.D. Ill. 2005) (exercising specific personal




                                                  17
    Case: 1:19-cv-00397 Document #: 60 Filed: 04/24/20 Page 18 of 31 PageID #:359




jurisdiction over foreign corporate officers of company that made false representations in a

software sale).

        So this Court has personal jurisdiction over Defendant Alejandro Haro. But the answer is

different for Defendant Javier Covarrubias. According to the Amended Complaint, Defendant

Covarrubias owns JCS Equipment, and Haro allegedly works for him. See Am. Cplt. ¶ 9. Haro

allegedly was “working for” or acting “on behalf of” Covarrubias. Id. at ¶¶ 39, 56, 62, 69, Count

VII ¶ 1,4 Count VIII ¶ 1.

        But the Amended Complaint doesn’t allege that Covarrubias played any role in the sale,

and Maldonado’s declaration doesn’t allege any such thing either. See Am. Decl. of Tony

Maldonado (Dckt. No. 46). Northwest 1 Trucking never alleges that Covarrubias spoke with

Maldonado about the sale. It doesn’t allege that Covarrubias made any promises about the

dozer, or arranged delivery, or facilitated the transfer of funds, or anything else. Northwest 1

Trucking merely alleges that Covarrubias is the owner and that Haro works for him.

        It’s not even clear that Covarrubias owned the assumed name “JCS Equipment” when the

sale went down. The certificate for operation under an assumed name shows that Covarrubias’s

ownership ended in June 2018, two months before Haro and Northwest 1 Trucking even

discussed the dozer. See Harris County Clerk Certificate (Dckt. No. 22-3). Even so, mere

ownership, standing alone, is an insufficient basis to confer personal jurisdiction. See Central

States, Se. and Sw. Areas Pension Fund v. Reimer Express World Corp., 230 F.3d 934, 944 (7th

Cir. 2000) (“[O]wners do not reasonably anticipate being hailed into a foreign forum to defend

against liability for the errors of the corporation.”).




4
 Starting in Count VII on page 15 of the Amended Complaint, the paragraph numbers start back at 1. By
way of comparison, the last paragraph number of Count VI is paragraph 86.

                                                   18
      Case: 1:19-cv-00397 Document #: 60 Filed: 04/24/20 Page 19 of 31 PageID #:360




         As a result, this Court denies the motion to dismiss Defendant Haro, and grants the

motion to dismiss Defendant Covarrubias for lack of personal jurisdiction.

II.      The Forum Selection Clause

         Defendants next argue that this case belongs in Texas state court because the parties

agreed to a forum selection clause. They rely on language in the invoice saying that “ANY

SUITS OR DISCLAIMERS ARE TO BE REVIEWED IN A COURT OF HOUSTON, HARRIS

COUNTY, TEXAS.” See JCS Invoice, at 2 of 2 (Dckt. No. 58-1) (all caps in original).

         Courts typically enforce forum selection clauses (if the parties agree to them, that is).

“[U]nder either federal or Illinois law, forum selection clauses are valid and enforceable.”

Muzumdar v. Wellness Intern. Network, Ltd., 438 F.3d 759, 761 (7th Cir. 2006). A “valid forum-

selection clause [should be] given controlling weight in all but the most exceptional cases.”

Stewart Org. v. Ricoh Corp., 487 U.S. 22, 33 (1988) (Kennedy, J., concurring). Parties are well-

positioned to decide the best place to resolve their disputes. The judiciary also benefits when a

dispute is litigated in the right place. See IFC Credit Corp. v. Aliano Bros. Gen. Contractors,

Inc., 437 F.3d 606, 608 (7th Cir. 2006) (citation omitted) (“A court system has an independent

interest in deciding which court in the system shall hear which cases, to minimize imbalances in

workload.”).

         Both Northwest 1 Trucking and Haro agree that they entered into an oral contract for the

sale of the crawler. The buyer paid the purchase price, and the seller delivered the 50-ton piece

of machinery. See Am. Cplt. ¶¶ 23–26. There was offer, acceptance, and consideration. See

UCC § 2-206(1); see also UCC § 2-204(1) (“A contract for sale of goods may be made in any

manner sufficient to show agreement including conduct by both parties which recognizes the

existence of such a contract.”). And there was written confirmation in the form of JCS



                                                  19
     Case: 1:19-cv-00397 Document #: 60 Filed: 04/24/20 Page 20 of 31 PageID #:361




Equipment’s invoice. See UCC § 2-201(2); see also W. Indus., Inc. v. Newcor Canada Ltd., 739

F.2d 1198, 1205 (7th Cir. 1984) (finding that a “formal written quotation,” like an invoice, is

“merely a written confirmation”).

          So there was a contract, and the only question is the scope of its terms. The inclusion or

non-inclusion of the forum selection clause does not impact whether there was a contract in the

first place. See UCC § 2-207; see also Union Carbide Corp. v. Oscar Mayer Foods Corp., 947

F.2d 1333, 1336 (7th Cir. 1991) (“If a term added by the offeree in his acceptance works a

material alteration of the offer, the acceptance is still effective, but the term is not: that is, the

contract is enforceable minus the term the offeree tried to add.”); Comark Merchandising, Inc. v.

Highland Group, Inc., 932 F.2d 1196, 1201 (7th Cir. 1991).

          Northwest 1 Trucking insists that a forum selection clause was never part of the deal.

Tony Maldonado says that he “never agreed to the jurisdiction being in Harris County, Texas.”

See Am. Decl. of Tony Maldonado, at ¶ 22. He points out that he discovered the invoice on

September 4, 2018, several days after wiring the money. Id. And he never signed anything that

required parties to file lawsuits in Texas: “I did not sign anything stating where jurisdiction

would be . . . .” Id. at ¶ 23. As Northwest 1 Trucking sees it, Haro “unilaterally” changed the

agreement by making “phantom changes,” including the forum selection clause. See Pl.’s Resp.,

at 9 (Dckt. No. 23-1).

          The parties don’t address whether Illinois law or Texas law governs their agreement. But

there is no choice-of-law problem because both states have adopted the Uniform Commercial

Code (“UCC”). See 810 ILCS 5/Art. 1 et seq.; Tex. Bus. & Com. Code Ann. § 1.101 et seq.5 No

party argues that it makes a difference which state’s law applies.



5
    For ease of reference, the Court will simply refer to the general UCC provisions and not the state codes.

                                                      20
   Case: 1:19-cv-00397 Document #: 60 Filed: 04/24/20 Page 21 of 31 PageID #:362




       Under the traditional “mirror image” rule, the terms of an acceptance must be the same as

the terms of an offer. See Northrop Corp. v. Litronic Indus., 29 F.3d 1173, 1174 (7th Cir. 1994);

Union Carbide Corp. v. Oscar Mayer Foods Corp., 947 F.2d 1333, 1335 (7th Cir. 1991).

Otherwise, the terms of the acceptance are considered a counter-offer. See Union Carbide, 947

F.2d at 1335. But the UCC takes a different approach if the transaction involves the sale of

goods between merchants. The UCC “allows an acceptance to make a contract even if it adds

terms to the offer,” and the “additional terms become part of the contract” if the contract is

between merchants. Id.

       The UCC governs here because the contract involved a sale of goods between two

merchants. See UCC § 2-104(1) (defining a merchant as a “person who deals in goods of the

kind or otherwise by his occupation holds himself out as having knowledge or skill peculiar to

the practices or goods involved in the transaction or to whom such knowledge or skill may be

attributed . . . .”); see also UCC § 2-104(1), Comment 2 (“The term ‘merchant’ as defined here

roots in the ‘law merchant’ concept of a professional in business. The professional status under

the definition may be based upon specialized knowledge as to the goods, specialized knowledge

as to business practices, or specialized knowledge as to both[.]”). Northwest 1 Trucking is

“engaged in the business of metal recycling,” and JCS Equipment “sell[s] various heavy-duty

equipment.” See Am. Cplt. ¶¶ 1, 11. Both parties rely on the UCC in their briefs, and no one

argues that it does not apply. See generally Defs.’ Joint Mem. in Support of Motion to Dismiss

(Dckt. No. 22-1); Pl.’s Resp. (Dckt. No. 23).

       Section 2-207 governs when the terms of an offer don’t match the terms of an acceptance.

Known as the “battle of the forms” provision, section 2-207 departs from the mirror-image rule

by allowing the terms of an acceptance to differ from the terms of an offer. See generally UCC



                                                 21
      Case: 1:19-cv-00397 Document #: 60 Filed: 04/24/20 Page 22 of 31 PageID #:363




§ 2-207; see also Deere & Co. v. Ohio Gear, 462 F.3d 701, 707 (7th Cir. 2006); Echo, Inc. v.

Whitson Co., 121 F.3d 1099, 1103 (7th Cir. 1997). A party can accept a contract and add terms,

so long as the acceptance is timely and a party did not require identical terms:

                A definite and seasonable expression of acceptance or a written
                confirmation which is sent within a reasonable time operates as an
                acceptance even though it states terms additional to or different from
                those offered or agreed upon, unless acceptance is expressly made
                conditional on assent to the additional or different terms.

UCC § 2-207(1); 810 ILCS 5/2-207(1). Section 2-207 applies “where an agreement has been

reached orally or by informal correspondence between the parties and is followed by one or both

of the parties sending formal memoranda embodying the terms so far as agreed upon and adding

terms not discussed.” See UCC § 2-207, Comment 1; see also 1 James J. White et al., Uniform

Commercial Code § 2:15 (6th ed. 2012).

         The additional terms are “to be construed as proposals for addition to the contract.” UCC

§ 2-207(2). They may be mere proposals, but the new terms have their foot in the door. The

additional terms “become part of the contract” unless:

                (a)    the offer expressly limits acceptance to the terms of the offer;

                (b)    they materially alter it; or

                (c)    notification of objection to them has already been given or is
                       given within a reasonable time after notice of them is
                       received.

Id.

         The first and third conditions don’t apply here. No one argues that acceptance was

limited to the terms of the offer. And Northwest 1 Trucking did not object in a timely manner,

either. See generally Am. Cplt.; Pl.’s Resp. (Dckt. No. 23-1); see also Defs.’ Joint Mem. in

Supp. of Their Mot. to Dismiss, at 3 (Dckt. No. 22-1). Maldonado admits that he discovered the



                                                  22
   Case: 1:19-cv-00397 Document #: 60 Filed: 04/24/20 Page 23 of 31 PageID #:364




invoice on September 4, 2018. But instead of objecting, he accepted delivery of a 50-ton crawler

that traveled 1,000 miles to get here.

       That leaves the second condition, a material alteration of the terms of the deal. See UCC

§ 2-207(2). If the new terms “are such as materially to alter the original bargain, they will not be

included unless expressly agreed to by the other party.” See UCC § 2-207, Comment 3. The

Comments offer some guidance about what counts as a material alteration. Examples of

provisions that materially alter a contract include:

               [1] [A] clause negating such standard warranties as that of
               merchantability or fitness for a particular purpose in circumstances
               in which either warranty normally attaches; [2] a clause requiring a
               guaranty of 90% or 100% deliveries in a case such as a contract by
               cannery, where the usage of the trade allows greater quantity
               leeways; [3] a clause reserving to the seller the power to cancel
               upon the buyer’s failure to meet any invoice when due; [4] a clause
               requiring that complaints be made in a time materially shorter than
               customary or reasonable.

See UCC § 2-207, Comment 4. On the flipside, examples of immaterial changes include: (1) a

clause establishing a seller’s exemption if there are supervening causes beyond his control; (2) a

clause setting a reasonable time for complaints; (3) a clause setting interest on overdue bills if

they are within the range of trade usage; and (4) a clause limiting the right of rejection for defects

that are within customary trade tolerances. Id. at Comment 5; see Milledgeville Cmty. Credit

Union v. Corn, 307 Ill. App. 3d 8, 240 Ill. Dec. 270, 716 N.E.2d 864, 868 (1999) (stating that

Illinois courts may look to the Comments to determine the meaning of the UCC).

       A material alteration would result in “surprise or hardship” to the other party. See UCC §

2-207, Comment 4. In Illinois, “the test for whether an additional term would be a material

alteration in the contract is ‘whether the addition constitutes an unreasonable surprise to one of

the bargaining parties.’” Schulze & Burch Biscuit Co. v. Tree Top Inc., 831 F.2d 709, 713 (7th



                                                 23
   Case: 1:19-cv-00397 Document #: 60 Filed: 04/24/20 Page 24 of 31 PageID #:365




Cir. 1987) (quoting Clifford-Jacobs Forging Co. v. Capital Eng’g & Mfg. Co., 107 Ill. App. 3d

29, 62 Ill. Dec. 785, 437 N.E.2d 22, 25 (Ill. App. 1982)); see also Intrastate Piping & Controls,

Inc. v. Robert-James Sales, Inc., 315 Ill. App. 3d 248, 248 Ill. Dec. 43, 733 N.E.2d 718, 723

(2000); Comark Merchandising, Inc. v. Highland Group, Inc., 932 F.2d 1196, 1202–03 (7th Cir.

1991). But the focus is on surprise more than hardship. See Union Carbide, 947 F.2d at 1336

(“Hardship is a consequence, not a criterion. (Surprise can be either.)”).

       Additional terms become part of the contract only if the “offeror would be unlikely to

object, because they fill out the contract in an expectable fashion, and hence do not alter it

materially.” Union Carbide, 947 F.2d at 1335–36. “An alteration is material if consent to it

cannot be presumed. . . . What is expectable, hence unsurprising, is okay; what is unexpected,

hence surprising, is not.” Id. at 1336. An alteration is material “if the party against whom it is

sought to be enforced would be ambushed by its addition to the contract.” Waukesha Foundry,

Inc. v. Indus. Eng’g, Inc., 91 F.3d 1002, 1007 (7th Cir. 1996).

       The Seventh Circuit has warned against applying any per se rule to different types of

contractual provisions. Id. at 1008. Whether a new term is an unreasonable surprise turns on the

facts and circumstances of each case. Id. Materiality requires courts to consider the “parties’

relationship, expectations, and course of dealing. As with so many other aspects of contract law,

the question of materiality is marked by relativity.” Id. The course of dealing between the

parties is especially important, shedding bright lights on whether a provision is a material

alteration. Id. at 1009; Schulze and Burch Biscuit Co., 831 F.2d at 714–15.

       The parties have not offered any case law from the Illinois Supreme Court (or any other

Illinois court, for that matter) on whether a forum selection clause is a material alteration. It

appears that Illinois state courts have not definitively decided that question one way or the other.



                                                  24
   Case: 1:19-cv-00397 Document #: 60 Filed: 04/24/20 Page 25 of 31 PageID #:366




       Even so, several courts within the Seventh Circuit have concluded that adding a forum

selection clause materially alters a contract, absent a course of dealing. See, e.g., Ridgelawn

Cemetery Assoc., Inc. v. Granite Resources Corp., 2017 WL 3783401, at *5 (N.D. Ind. 2017)

(“District courts within the Seventh Circuit have repeatedly held the addition of forum-selection

clauses to be material alterations.”); The Sportsman Channel, Inc. v. The Small Group, Inc., 2008

WL 2909811, at *3 (E.D. Wisc. 2008); Steel Dynamics, Inc. v. Big River Zone, Corp., 2006 WL

1660599, at *5 (N.D. Ind. 2006); Prod. Components, Inc. v. Regency Door and Hardware, Inc.,

568 F. Supp. 651, 654 (S.D. Ind. 1983). As one court explained, forum selection clauses can be

an unwelcome surprise:

               [S]election of a distant forum with which a party has no contacts,
               while enforceable if contained in an agreement freely and
               consciously entered into, can result in surprise and hardship if
               permitted to become effective by way of confirmation forms that
               unfortunately are all too often never read. Subtle differences in
               courts, jurors and law among the states and considerations of
               litigation expense are factors the Court believes most merchants
               would consider important.

Prod. Components, 568 F. Supp. at 654. All too often, the differences aren’t “subtle.”

       Courts within this Circuit are not outliers. There is widespread agreement in courts

across the country that a forum selection clause is a material alteration of a contract within the

meaning of section 2-207, absent a course of dealing between the parties. See, e.g., Chrisman

Mill Vineyards, Inc. v. Presque Isle Wine Cellars, Inc., 2018 WL 6380765, at *4 (E.D. Ky. 2018)

(“[T]he forum selection clause was a materially different term.”); Wainess v. Smilemakers, Inc.,

2018 WL 6809654, at *4 (E.D. Mich. 2018) (“[T]he forum selection clause . . . is a material

alteration and therefore is not a part of the contract between the parties.”); Barrette Outdoor

Living, Inc. v. Vi-Chem Corp., 2014 WL 3579297, at *4 (E.D. Tenn. 2014) (“[T]he forum

selection clause in fine print on the back of defendant’s invoice is not a part of the contract.”);

                                                  25
   Case: 1:19-cv-00397 Document #: 60 Filed: 04/24/20 Page 26 of 31 PageID #:367




Duro Textiles, LLC v. Sunbelt Corp., 12 F. Supp. 3d 221, 224 (D. Mass. 2014) (“Sunbelt’s forum

selection clause is a material alteration to the contract within the meaning of § 2-207(2)(b).”);

Hardwire, LLC v. Zero Int’l, Inc., 2014 WL 5144610, at *8 n.8 (D. Del. 2014) (“[A] proposal to

add a forum selection clause to the terms of an already existing agreement amounts to a proposal

to materially alter that agreement.”); Tra Indus., Inc. v. Valspar Corp., 2010 WL 2854251, at *5

(E.D. Wash. 2010) (“[A] forum selection clause constitutes a material alteration to a contract.”);

Tre Services, Inc. v. U.S. Bellows, Inc., 2012 WL 2872830, at *3 (W.D. Pa. 2012) (“Forum

Selection Clauses are material terms to a contract and therefore require express assent to become

binding.”); Construction Resource Group, Inc. v. General Technologies, Inc., 2013 WL

6284003, at *3 (D.S.C. 2013) (“[A] unilateral addition of a forum selection clause to a contract

governed by the UCC is a material alteration of the contract that does not become a part of the

contract.”); Insteel Wire Products Co. v. Dywidag Sys. Int’l USA, Inc., 2009 WL 2253198, at *2

(M.D.N.C. 2009) (“Since the Forum Selection Clause materially alters the agreement, it would

not become part of the contract.”); Concrete Indus., Inc. v. Dobson Bros. Const. Co., 2007 WL

1455979, at *3 (D. Kan. 2007) (“The forum selection clause was an additional term and that

additional term constituted a material change to the bid made by plaintiff.”); Trans-Tec Asia v.

M/V Harmony Container, 435 F. Supp. 2d 1015, 1025 (C.D. Cal. 2005) (“[C]ourts have

generally found forum-selection clauses to be material alterations.”); One Step Up, Ltd. v. Kmart

Corp., 1997 WL 391117, at *2 (S.D.N.Y. 1997) (“[W]e find that the purchase orders’ forum

selection clause was a proposal to add a material term to pre-existing oral contracts and as such

required One Step Up’s consent before it could be bound to litigate in Michigan.”).

       That’s the approach in Texas, too. See J.D. Fields, Inc. v. Independent Enterprises, Inc.,

2012 WL 5818229, at *7 (S.D. Tex. 2012) (“Forum selection clauses are typically considered



                                                 26
   Case: 1:19-cv-00397 Document #: 60 Filed: 04/24/20 Page 27 of 31 PageID #:368




material and therefore require express assent to become binding.”). As a general matter, “Illinois

in other UCC cases has tended to adopt majority rules,” so courts “start with a presumption that

Illinois . . . would adopt the majority view.” See Northrop Corp. v. Litronic Indus., 29 F.3d

1173, 1178 (7th Cir. 1994). There is no apparent reason to believe that Illinois courts would

break from the pack and go their own way.

       Most people want the ability to sue in their own backyard. Going to a local courthouse,

with a local lawyer, for trial in front of local jurors is more appealing that a distant courthouse in

a faraway state. It is more convenient, it’s cheaper, and it’s more predictable than unfamiliar

territory. See General Instrument Corp. v. Tie Mfg., Inc., 517 F. Supp. 1231, 1235 (S.D.N.Y.

1981) (“There are still subtle differences between the courts in various states. Certainly the

jurors are selected from different economic, political and social backgrounds, which may affect

their attitudes even in commercial matters. Counsel other than the party’s regular attorney may

be needed, at additional expense. The bench and bar has always regarded choice of forum as a

significant right.”). There is more at stake than mere convenience. Given choice-of-law

considerations, the place of filing can impact which state’s substantive law governs, too. A

forum selection clause affects a cherished right – access to courts – that Americans hold dear.

       Some courts find that a forum selection clause is not a material alteration – or any

alteration at all – when there is an extensive course of dealing between the parties, including the

repeated exchange of documents containing the disputed language. See, e.g., Quality Wood

Designs, Inc. v. Ex-Factory, Inc., 40 F. Supp. 3d 1137, 1149 (D.S.D. 2014) (noting that courts

have found forum selection clauses to be part of a contract “when there is a course of dealing

between merchants where forum-selection provisions have been repeatedly sent to a party”)

(citing cases). For example, in TSR Silicon Res., Inc. v. Broadway Com Corp., 2007 WL



                                                  27
   Case: 1:19-cv-00397 Document #: 60 Filed: 04/24/20 Page 28 of 31 PageID #:369




4457770, at *4 (S.D.N.Y. 2007), the court found that a forum selection clause was part of the

agreement – even if it was a material alteration – given their course of dealing. The objecting

party received at least 75 invoices with the forum selection clause during a five-year period. The

language in the 76th invoice was hardly a surprise.

       Another good example is Midland Paper Co. v. Digital Pro, Inc., 2018 WL 3190819

(N.D. Ill. 2018). The parties did business together for several years. Id. at *3. The buyer

ordered paper products 14 times, and the sellers sent documents with a forum selection clause 23

times. Id. The Court concluded that the buyer “cannot claim surprise” because he received

documents with a forum selection clause “nearly two dozen times.” Id. at *4.

       This case is at the other end of the spectrum. See Waukesha Foundry, Inc. v. Indus.

Engineering, Inc., 91 F.3d 1002, 1008 (7th Cir. 1996) (requiring an inquiry into the unique facts

of each case). Northwest 1 Trucking and JCS Equipment have no course of dealing. They had

never done business together before, so there is no backstory to mitigate the surprise of losing

the right to sue in the buyer’s home state. See Comark Merchandising, Inc. v. Highland Group,

Inc., 932 F.2d 1196, 1202 (7th Cir. 1991) (“Lack of prior dealing is an important factor to

consider in determining the existence of unreasonable surprise.”). The invoice at issue was the

very first invoice between the parties, and it was surely an unwelcome surprise.

       This Court concludes that the forum selection clause was a material alteration of the

contract between the parties. The provision was not immaterial. If enforced, it would strip

Northwest 1 Trucking of the right to sue in its own backyard. Northwest 1 Trucking never gave

any indication, through a course of dealing, that it would be open to litigating only in Texas, half

a continent away.




                                                 28
   Case: 1:19-cv-00397 Document #: 60 Filed: 04/24/20 Page 29 of 31 PageID #:370




       The last step in the analysis is whether Northwest 1 Trucking nonetheless accepted the

additional term, even if it materially changed the terms of the deal. “Even if the alteration is

material, the other party can, of course, decide to accept it.” Union Carbide Corp. v. Oscar

Mayer Foods Corp., 947 F.2d 1333, 1336 (7th Cir. 1991). That is, “consent can be inferred from

other things besides the unsurprising character of the new term: even from silence, in the face of

a course of dealings that makes it reasonable for the other party to infer consent from a failure to

object.” Id.

       The record at hand gives no indication that Northwest 1 Trucking accepted the forum

selection clause. True, Maldonado didn’t object to the forum selection clause per se. But it

didn’t take him long to object to the smoking, broken bulldozer. Haro knew right away that the

parties were not on the same page.

       Defendants could have argued that Northwest 1 Trucking accepted the forum selection

clause by wiring some of the money after receiving the invoice. Haro emailed the invoice on

August 31, and Maldonado wired the $150,000 purchase price later that day. See Email dated

8/31/2018 (Dckt. No. 58-1); Defs.’ Resp. to Hon. Judge Steven C. Seeger’s Nov. 20, 2019 Order,

at ¶ 2 (Dckt. No. 43); Bank of America Statement, at 5 of 8 (Dckt. No. 43-2). Maldonado admits

that he discovered the invoice no later than September 4. See Pl.’s Resp. to Hon. Judge Steven

C. Seeger’s April 15, 2020 Order, at ¶¶ 4–5 (Dckt. No. 59). But Maldonado then wired the

delivery fees totaling $10,500 in the days that followed. He wired $5,000 on September 7, and

wired another $5,500 on September 11. See Am. Decl. of Tony Maldonado, at ¶ 25 (Dckt. No.

46); see also Dckt. No. 23-4.

       Maybe Defendants could have argued that sending some of the agreed-upon money after

receiving the invoice constituted acceptance of the terms. But they made no such argument, and



                                                 29
   Case: 1:19-cv-00397 Document #: 60 Filed: 04/24/20 Page 30 of 31 PageID #:371




thus it is waived. See, e.g., Dachev v. Rich Am., Inc., 2019 WL 423192, at *5 (N.D. Ill. 2019);

Hill v. City of Harvey, 2018 WL 278720, at *6 (N.D. Ill. 2018). In any event, it is unclear if any

such argument would have advanced the ball. JCS Equipment received the delivery fees in the

first instance, but it turned around and paid all of the fees to a third party. See Pl.’s Resp. to Hon.

Judge Steven C. Seeger’s Nov. 20, 2019 Order, at 2 (Dckt. No. 45) (“The other two payments on

September 7, 2018 and September 11, 2018 were solely for the delivery of the dozer by a

different entity and not for any part of the purchase price.”); Dckt. No. 22-5, at 3 of 3.

III.     Improper Venue

         Defendants also devote one paragraph to arguing improper venue. But they don’t really

argue that the Northern District of Illinois is an improper venue. Instead, they argue that

Houston is a “more proper” forum because the Defendants live there, and “a substantial part of

the events occurred” there. See Defs.’ Joint Mem. in Support of Mot. to Dismiss, at 7 (Dckt. No.

22-1).

         The venue statute provides that a “civil action may be brought in . . . (2) a judicial district

in which a substantial part of the events or omissions giving rise to the claim occurred, or a

substantial part of property that is the subject of the action is situated.” 28 U.S.C. § 1391(b)(2).

A substantial part of the events giving rise to the claim occurred in this District. The buyer is

located here, and the excavation project is located here too. The money left here, the dozer

arrived here, and the dozer died here.

         Venue is not a contest – the venue statute doesn’t require the Northern District to be the

best forum. See Brito v. Urbina, 2018 WL 3672743, at *4 (N.D. Ill. 2018); Nicks v. Koch Meat

Co., 260 F. Supp. 3d 942, 952–53 (N.D. Ill. 2017). The ties to the Northern District are more

than enough to make it an acceptable forum.



                                                   30
   Case: 1:19-cv-00397 Document #: 60 Filed: 04/24/20 Page 31 of 31 PageID #:372




                                           Conclusion

       Defendant Haro’s motion to dismiss for lack of personal jurisdiction is denied.

Defendant Covarrubias’s motion to dismiss for lack of personal jurisdiction is granted.

Defendants’ motion to dismiss for forum non conveniens based on the forum selection clause is

denied. Defendants’ motion to dismiss for improper venue is denied.



Date: April 24, 2020

                                                    Steven C. Seeger
                                                    United States District Judge




                                               31
